Citation Nr: 9924743	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.  94-13 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel



INTRODUCTION

The veteran had active service from June 1942 to September 
1945.  He died in February 1993.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1993 rating decision of a 
regional office (RO) of the Department of Veterans Affairs 
(VA) which denied service connection for the cause of the 
veteran's death.  

The Board remanded the case to the RO in January 1997.  
Pursuant to the Board's remand order, the RO, among other 
actions, obtained a medical opinion from a VA physician on 
the etiology of the disorder producing the veteran's death.  
The Board's request for a medical opinion served to well-
ground the appellant's claim.  The development requested on 
remand was completed, and the case was returned to the Board 
for continuation of appellate review.


FINDINGS OF FACT

1.  The veteran died in February 1993, at age 71, from 
myocardial infarction due to arteriosclerotic heart disease; 
diabetes mellitus was a significant condition contributing to 
death.  

2.  At the time of his death, service connection was in 
effect for metatarsalgia, 2nd, 3rd and 4th metatarsal heads, 
evaluated 10 percent disabling since Sepember 1945.  

3.  Neither arteriosclerotic heart disease nor diabetes 
mellitus was present in service or during the first 
postservice year.

4.  A disability of service origin is not shown to have aided 
or lent assistance to the production of death.  

CONCLUSIONS OF LAW

1.  Neither arteriosclerotic heart disease nor diabetes 
mellitus was incurred in or aggravated by service, nor may 
the service incurrence of either disorder be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1998).

3.  A service-connected disability did not cause or 
substantially or materially contribute to the veteran's 
death.  38 U.S.C.A. §§ 1310, 5107 (West 1991); 38 C.F.R. 
§ 3.312 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The copy of the death certificate shows that the veteran died 
on February [redacted], 1993, at age 71, from myocardial infarction, 
due to arteriosclerotic heart disease; diabetes mellitus was 
a significant condition contributing to death.  An autopsy 
was not performed.  At the time of his death, service 
connection was in effect for metatarsalgia, 2nd, 3rd and 4th 
metatarsal heads, evaluated 10 percent disabling since 
Sepember 1945.

When the veteran was examined in May 1942 for service 
entrance, the cardiovascular system was found to be normal; 
blood pressure was 144/90; a urinalysis was negative for 
sugar.  Service medical records disclose that he presented to 
hospital on July 28, 1945, complaining of precordial pain.  
He indicated that the precordial pain was usually dull and 
aching in character, but at times, became sharp in character.  
He denied edema or pain other than in the precordial region 
of the chest.  Physical examination was unremarkable; blood 
pressure was 138/82.  A chest x-ray showed that the heart was 
not enlarged or abnormal in contour.  The veteran was 
returned to duty on August 2, 1945.  

An examination was conduced in September 1945 for service 
separation.  The veteran reported that he had experienced 
pain in the left side of the chest since May 1945.  The 
cardiovascular system was evaluated as normal; blood pressure 
was 110/70; a urinalysis was negative for sugar.

A VA examination was performed in September 1946.  The 
veteran stated that he had felt pain around the heart while 
in service and indicated that he had noticed such pain 
lately.  A chest x-ray revealed that the transverse diameters 
of the heart and aorta were normal.  A chest x-ray by VA in 
August 1951 showed that the heart and aorta were normal in 
shape.

A statement was received in May 1979 from Fred Greear, Jr., 
M.D.  It was reported that the veteran complained of chest 
pain on exertion.  Examination of the heart and lungs was 
normal.  Blood pressure was 165/90.  The diagnoses were 
diabetes mellitus, arteriosclerotic heart disease, and 
angina.

A statement was received from the veteran in August 1979.  He 
related that he was retired on disability from his job 
because of heart trouble (angina).  He maintained that he had 
experienced chest pain at intervals over the years ever since 
service.  

A statement was received from the appellant in August 1993.  
She related that her husband, within two months of being 
discharged from service, had complained of pain on the left 
side of the chest.  She maintained that his heart problem had 
started then.  In subsequent statements in support of the 
claim for service connection for the cause of the veteran's 
death, she reiterated that the veteran had experienced chest 
pain since service, and argued that chest pain was indicative 
of heart disease which had its inception during the veteran's 
military service.

An October 1994 statement from Dr. Greear relates that the 
veteran was first seen as a patient in August 1969 and first 
seen for chest pains in September 1977.  The physician stated 
that the chest pains which occurred during military service 
could have been related to the heart condition the veteran 
later developed.

Statements were received in November 1994 from several 
individuals who reported that they had been neighbors of the 
veteran and the appellant for many years.  Cumulatively, the 
statements were to the effect that the veteran's spouse had 
performed heavy outdoor tasks, including exterior house 
painting, yard work, and snow removal, because of the 
veteran's poor health.  The veteran's daughter, in a 
statement received in November 1994, related that the veteran 
had experienced health problems for as long as she could 
remember; that he would sweat profusely and breathe very 
heavily from exertion; and that emotional trauma from combat 
in World War II contributed to the worsening of the veteran's 
heart disease.

Added to the record in February 1997 was a report of the 
veteran's terminal hospitalization at Bristol Regional 
Medical Center.  He was admitted to the hospital on January 
16, 1993.  He was experiencing pulmonary edema with acute 
respiratory failure.  There had been a history of heart 
disease for the past 15 years, principally angina; he had 
never had an infarction; he was a diabetic.  On February 2, 
1993, he went into asystole and expired.  The final diagnoses 
were myocardial infarction, diabetes mellitus, chronic renal 
failure, and pneumonia due to Pseudomonas.

A February 1997 statement from Dr. Greear relates that the 
veteran had been a patient from August 1969 until his death 
in February 1993.  The physician stated that the veteran's 
chart had been purged from his files.

A medical opinion, dated in November 1997, was received from 
a VA physician.  The physician stated that a review had been 
made of the veteran's record.  The substance of the opinion 
follows.  The veteran had been in service from 1942 to 1945, 
at which time he would have been aged 22 to 25.  He 
complained of some chest pain in 1945, which was left-sided.  
At that time, it was believed that he had noncardiac chest 
pain.  The veteran developed symptoms of arteriosclerotic 
coronary artery disease in 1977.  

According to the physician, it was very unlikely that the 
veteran's chest pain was related to cardiac disease, given 
that the veteran was 25 years old at the time when he 
complained of chest pain.  For someone at that age to develop 
coronary artery disease, he would have to have significant 
risk factors, which include being homozygous for 
hyperlipidemia, a phenomenon for which, in the veteran's 
case, there was no evidence.  

The physician went on to note that the extended period of 
time between the onset of this left-sided chest pain in 1945 
and development of atherosclerotic heart disease in 1977, a 
period of 32 years, would make the likelihood of his chest 
pain being related to atherosclerotic heart disease close to 
zero.

The physician concluded by pointing out that there was no 
evidence in the medical record that the veteran had any 
evidence of diabetes in 1942.  The development of diabetes 
and atherosclerotic heart disease was probably related to age 
and to other factors such as diet, smoking history and 
weight.

II.  Legal Analysis

The Board notes that the appellant's claim is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
That is, she has presented a claim which is plausible.  The 
Board is also satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
appellant is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991).

In addition, certain chronic diseases, including 
arteriosclerotic heart disease and diabetes mellitus, may be 
presumed to have been incurred during service if they first 
become manifest to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).

To establish service connection for the veteran's death, the 
evidence must show that a disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to cause the veteran's death.  
For a service-connected disability to be the cause of death, 
it must singly or with some other condition be the immediate 
or underlying cause, or be etiologically related.  For the 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. 
§ 3.312 (1998).

The appellant and her representative contend, in essence, 
that service connection should be granted for the cause of 
the veteran's death.  Specifically, the appellant maintains 
that the veteran's chest pain, documented in service medical 
records, was symptomatic of arteriosclerotic heart disease, 
the condition which brought about his death from a heart 
attack or myocardial infarction.  

The appellant's assertion linking the veteran's 
arteriosclerotic heart disease to inservice chest pain finds 
support in a statement from Dr. Greear, the veteran's 
treating physician.  In view of the physician's statement, 
tending to suggest a relationship between inservice chest 
pain and the condition which produced death, the Board sought 
further medical opinion.  

A VA physician determined that the likelihood was virtually 
nil that the veteran's inservice chest pain was related to 
arteriosclerotic heart disease, first demonstrated more than 
30 years after the veteran had left military service.  The VA 
physician's opinion is informed by a review of the entire 
claims folder.  In contrast, it appears that Dr. Greear's 
opinion, even if filtered by his own medical training and 
experience, relied significantly on the veteran's subjective 
account of the chest pain experienced in service.  That 
account was first provided to Dr. Greear many years after the 
veteran had completed active duty.  However, Dr. Greear did 
not have the benefit of a review of service medical records, 
prepared at the time the veteran was evaluated for a 
complaint of chest pain.  The service medical records, which 
relate the veteran's symptoms, as well as physical and x-ray 
examination findings, necessarily provide a detailed clinical 
picture of the nature of the inservice chest pain, 
unavailable to Dr. Greear when he reached his assessment 
tending to link the veteran's fatal heart disease to 
inservice chest pain.  

In sum, the VA physician's opinion is based on a more 
complete record of the veteran's medical history than is the 
opinion from Dr. Greear.  Under the circumstances, the Board 
finds that greater probative value attaches to the report of 
the VA physician than to the report provided by Dr. Greear.  

The record establishes that diabetes mellitus was a 
significant condition contributing to the veteran's death.  
Here, there is no medical evidence linking diabetes to 
military service, and it is not otherwise contended.  

The Board has taken careful note of statements from former 
neighbors of the veteran and the appellant indicating that 
the veteran was in poor health during the years after his 
return from service.  To the extent that these statements are 
offered to demonstrate that the veteran's heart condition 
dated back to service, they are of minimal probative value, 
when weighed against medical evidence first establishing the 
presence of arteriosclerotic heart disease several decades 
after the veteran left military service.

A statement from the veteran's daughter indicates that the 
emotional trauma from combat contributed to the worsening of 
the veteran's heart condition.  It appears that she may be 
contending that the veteran had a psychiatric or nervous 
disorder attributable to service, which was in some way 
implicated in his fatal heart attack.  Here, there is simply 
no objective evidence that the veteran ever experienced a 
psychiatric or nervous disorder.

In this case, the evidence unfavorable to the claim outweighs 
that which is favorable to the claim.  There is not an 
approximate balance of positive and negative evidence 
regarding the issue on appeal, so as to warrant application 
of the doctrine of benefit of the doubt.  38 U.S.C.A. 
§ 5107(b) (West 1991).  Accordingly, the claim for service 
connection for the cause of the veteran's death must be 
denied.  


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals


 

